[Cite as State v. Carnell, 2020-Ohio-3053.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                       GREENE COUNTY

 STATE OF OHIO                                      :
                                                    :
          Plaintiff-Appellee                        :   Appellate Case No. 2019-CA-63
                                                    :
 v.                                                 :   Trial Court Case No. 2018-CR-989
                                                    :
 LAWRENCE G. CARNELL                                :   (Criminal Appeal from
                                                    :   Common Pleas Court)
          Defendant-Appellant                       :
                                                    :

                                               ...........

                                              OPINION

                              Rendered on the 22nd day of May, 2020.

                                               ...........

MARCY A. VONDERWELL, Atty. Reg. No. 0078311, Assistant Prosecuting Attorney,
Greene County Prosecutor’s Office, Appellate Division, 61 Greene Street, Suite 200,
Xenia, Ohio 45385
       Attorney for Plaintiff-Appellee

KEARA R. SCHREIBER, Atty. Reg. No. 0096864, 130 West Second Street, Suite 1818,
Dayton, Ohio 45402
      Attorney for Defendant-Appellant

                                              .............

HALL, J.
                                                                                           -2-


       {¶ 1} Lawrence G. Carnell appeals from his conviction on one count of aggravated

drug possession, a fifth-degree felony. Carnell was charged with aggravated drug

possession in December 2018, and he pled guilty to the charge in May 2019. The matter

proceeded to a dispositional hearing in September 2019. Carnell indicated he did not

want to be screened for drug treatment and wanted to be sent to prison. Under the

relevant statutory provisions, however, he was ineligible for a prison sentence. The trial

court placed him on community control with the sole sanction being a 253-day local jail

sentence.

       {¶ 2} In his sole assignment of error, Carnell contends the trial court erred in

imposing a community control sentence with a condition that he serve 253 days in jail.

Upon our initial review, we noticed that a 253-day jail sentence appeared to be contrary

to law in that R.C. 2929.16(A)(2) limits a community control jail sanction to “a term of up

to six months in a jail.” See State v. Poulter, 2d Dist. Montgomery No. 28492, 2020-Ohio-

396, ¶ 4. Apparently as a result of the supplemental briefing, Carnell was released from

jail on April 28, 2020. On April 30, 2020, the trial court filed an entry finding that Carnell

had successfully completed his community control, terminating community control, and

ordering the case closed.

       {¶ 3} There is no relief we can provide Carnell regarding his challenge to the length

of his now-completed sentence. See, e.g., State v. Edmonds, 2d Dist. Montgomery No.

24155, 2011-Ohio-1282, ¶ 10 (“In all cases * * * a defendant’s challenge to his sentence

becomes moot once he has completed it.”).

       {¶ 4} Carnell’s argument, which only challenges the jail sentence, is moot. This

case is dismissed.
                                              -3-


                              .............



DONOVAN, J. and WELBAUM, J., concur.


Copies sent to:

Marcy A. Vonderwell
Keara R. Schreiber
Hon. Stephen Wolaver